Citation Nr: 1709388	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  08-28 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial disability rating greater than 10 percent prior to March 24, 2016, and a disability rating greater than 20 percent from March 24, 2016, for degenerative disc disease of the cervical spine.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from December 2001 to December 2005.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

In August 2010 and June 2014, the Board remanded the claim on appeal for further evidentiary development.  The case is again before the Board for further appellate proceedings.  

The Veteran was scheduled for a Board hearing in March 2010; however, he failed to appear for the scheduled Board hearing.  Therefore, the request is considered withdrawn.

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed and considered.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination in March 2016 regarding the cervical spine disability.  However, thereafter, the Court of Appeals for Veterans Claims (Court) issued the decision Correia v. McDonald, 28 Vet. App. 158 (2016), in which the Court held that VA examinations for musculoskeletal disabilities should include joint testing for pain on both active and passive motion and on weight bearing and non-weight bearing.  The March 2016 VA examiner did not provide results of all required musculoskeletal testing, as provided under Correia.  Specifically, though the March 2016 VA examiner noted range of motion testing, the examiner did not note whether such testing was on active or passive range of motion testing.  Further, though testing was apparently performed on weight-bearing at some point during the examination, it is unclear which tests were performed on weight-bearing or nonweight-bearing.  The Board also notes that the March 2016 VA examiner first found that an additional factor contributing to the Veteran's disability is "Less movement than normal due to ankylosis."  Then, later in the report, the VA examiner stated that the Veteran did not have ankylosis of the spine.  These findings are internally inconsistent.  In light of Correia, and given the above-described internal inconsistency, the Veteran should be afforded a new VA examination to determine the severity of the cervical spine disability.  

Accordingly, the case is REMANDED for the following action:

1. Please obtain updated VA treatment records.   

2. Please schedule the Veteran for a VA examination with a physician to determine the nature and severity of the cervical spine disability.  Forward the claims file to the examiner for review of the case. 

The examiner is asked to perform all necessary testing, specifically to include joint testing for pain on both active and passive motion and on weight bearing and non-weight bearing, as is required under Correia v. McDonald, 28 Vet. App. 158 (2016).  The examiner is asked to please note that such testing took place.  

The examiner is also asked to address the current nature, severity, and all symptoms of the Veteran's cervical spine disability.  For purposes of the opinion, please include the following:

(a) Note the extent of limitation in terms of degree of limited range of motion.  The examiner should also set forth the extent of any functional loss present due to weakened movement, excess fatigability, incoordination, or pain on use. Any additional impairment on use or in connection with any flare-up should be described in terms of the degree of additional range-of-motion loss.  If such is not possible without resorting to speculation, please explain why this is the case.

(b) Please comment on whether there is favorable or unfavorable ankylosis.  

The examiner's attention is invited to the March 2016 VA examiner's notation that an additional factor contributing to the Veteran's disability is "Less movement than normal due to ankylosis," which is internally inconsistent with the March 2016 VA examiner's later finding that there is no ankylosis of the spine.  

(c) Please indicate the frequency and duration of any incapacitating episodes in the past 12 months.  Note that an incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.

3. Thereafter, readjudicate the claim on appeal, and furnish the Veteran and his representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




